Case 2:21-cv-04334-MCA-MAH Document 3 Filed 03/08/21 Page 1 of 5 PagelD: 10

File No. TBD

Floyd G. Cottrell, Esq./009391985

COTTRELL SOLENSKY, P.A.

Three University Plaza Drive, Suite 500

Hackensack, New Jersey 07601

Phone: (976) 643-1400

Fax: (973) 643-1900

Attorneys for Defendant WALMART INC., WALMART INC. F/K/A WALMART
STORES, INC., WALMART INC. I/P/A WALMART SUPERCENTER and WALMART
INC. I/P/A WALMART STORE #3795

 

EVELYN ENCALADA, SUPERIOR COURT OF NEW JERSEY
Plaintiff, LAW DIVISION - HUDSON COUNTY
Vv.
Docket No. HUD-L-882-21
WALMART INC., WALMART STORES,
INC., WALMART SUPERCENTER, Civil Action

WALMART STORE #3795, JOHN
DOES 1- 10 AND/OR ABC CO. 1-
10 (BEING FICTITIOUS BUSINESS ANSWER, AFFIRMATIVE DEFENSES
ENTITIES WHOSE IDENTITIES ARE AND JURY DEMAND
CURRENTLY UNKNOWN) ,

Defendants.

 

 

Defendants WALMART INC., WALMART INC. f/k/a WALMART STORES,
INC., WALMART INC. i/pa WALMART SUPERCENTER and WALMART INC. i/p/a
WALMART STORE #3795 (“Answering Defendants”), by and through its
attorneys, Cottrell Solensky, P.A., by way of Answer to Plaintiff's
Complaint says:

FIRST COUNT

1. Answering Defendants are without sufficient knowledge or
information upon which to form a belief and neither admits nor
denies same but leaves the Plaintiff to her proofs.

2. Answering Defendants deny the allegations contained in

Paragraph 2 of the First Count of the Complaint.

 

a ——( ee
Case 2:21-cv-04334-MCA-MAH Document 3 Filed 03/08/21 Page 2 of 5 PagelD: 11

3. Answering Defendants deny the allegations contained in
Paragraph 3 of the First Count of the Complaint.

WHEREFORE Ariswering Defendants demand judgment dismissing the
First Count of the Complaint.

SECOND COUNT

1. Answering Defendants hereby incorporate by reference the
answers to all paragraphs contained in all previous Counts, as
though same were fully set forth herein at length.

2. Answering Defendants deny the allegations contained in
Paragraph 2 of the Second Count of the Complaint.

3. Answering Defendants deny the allegations contained in
Paragraph 3 of the Second Count of the Complaint.

4, Answering Defendants deny the allegations contained in
Paragraph 4 of the Second Count of the Complaint.

WHEREFORE Defendant demands judgment dismissing the Second
Count of the Complaint.

FIRST AFFIRMATIVE DEFENSE

This Court lacks personal jurisdiction over answering

Defendants by reason of the failure of proper service of process.
SECOND AFFIRMATIVE DEFENSE
The within action is barred by virtue of the Doctrine of

Comparative Negligence in that the Plaintiff's negligence was

greater than Defendants' alleged negligence, or Plaintiff's

 

 
Case 2:21-cv-04334-MCA-MAH Document 3 Filed 03/08/21 Page 3 of 5 PagelD: 12

damages should be reduced by virtue of Plaintiff's comparative
negligence, pursuant to N.J.S.A. 2A:15-5.1, et seq.
THIRD AFFIRMATIVE DEFENSE
Plaintiff failed to take reasonable steps to mitigate
damages; Defendants bear no liability for damages that would
otherwise have been avoided or prevented.
FOURTH AFFIRMATIVE DEFENSE
Any injuries or damages which form the basis of this Complaint
were the direct result of the acts, omissions, and/or negligence
of other persons, parties, and/or entities over whom answering
Defendants had no control or authority.
FIFTH AFFIRMATIVE DEFENSE
Answering Defendants neither owed, nor breached, any duty to
Plaintiff for which a cause of action or compensation may be
awarded based on Plaintiff's status at the time of the incident.
SIXTH AFFIRMATIVE DEFENSE
All risks, hazards and dangers alleged by Plaintiff or
otherwise involved in this action were known to the Plaintiff
herein, were open, obvious, notorious and apparent, and the

Plaintiff undertook to assume the risks thereof.

 

 
Case 2:21-cv-04334-MCA-MAH Document 3 Filed 03/08/21 Page 4 of 5 PagelD: 13

SEVENTH AFFIRMATIVE DEFENSE
Any damages which have been sustained by Plaintiff were
brought about by the superseding, intervening culpable and/or
criminal conduct on the part of other persons or entities, for
whose conduct these answering Defendants were not responsible.
EIGHTH AFFIRMATIVE DEFENSE
Whereas Plaintiff received or is entitled to receive benefits
for the injuries allegedly incurred from sources other than a joint
tortfeasor, the amount of these benefits (other than workers'
compensation benefits or proceeds from a life insurance policy)
which duplicate any benefit contained in the award shall be
deducted from any award recovered by the Plaintiff, less any
premium paid, all in accordance with N.J.S.A. 2A:15-97.
NINTH AFFIRMATIVE DEFENSE
The liability, if any, of answering Defendants shall be
limited in accordance with N.J.S.A. 2A:15-5.3.
TENTH AFFIRMATIVE DEFENSE
Defendants were not placed on actual or constructive notice
of the hazardous or dangerous condition alleged in the Complaint

and therefore all

 

 
Case 2:21-cv-04334-MCA-MAH Document 3 Filed 03/08/21 Page 5 of 5 PagelD: 14

JURY DEMAND
Answering Defendant hereby demands a trial by jury as to all

issues of the within Complaint, pursuant to F.R.C.P. 38.

COTTRELL SOLENSKY, P.A.

Attorneys for Defendants

WALMART INC., WALMART INC. f/k/a
WALMART STORES, INC., WALMART INC. i/pa
WALMART SUPERCENTER and WALMART INC.
i/p/a WALMART STORE #3795

Floyd \¢, ¢ottrell, Esq.
(973) 643-1400 x13
fcottrell@cs-njnylawfirm.com

DATED: March 5, 2021

 

 
